Me. Chief Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Felipe Rivera from the judgment of the District Court of Guayama, which, on October 19 last, after a new trial bn a complaint brought against him in the municipal court of Guayama, convicted Rivera of the crime of assault and battery, and sentenced him to pay a fine-of $30 and costs, ordering that in case- of failure- to satisfy the fine, he should be confined in jail until the payment thereof, for a term not exceeding 30 days.
Neither bill of exceptions nor statement of facts has come up' with the record, nor has the appellant presented any written or oral argument in support of the appeal.
*765Upon an examination of the complaint and of the judgment we do not find any material defect which would nullify the proceedings, bnt we notice that the sentence is not as precise as it should be, for it merely orders that the defendant be confined in jail for a term not exceeding 30 days in case he should fail to pay the fine of $30, without specifying the .extent of the imprisonment, as provided by section 322 of the Code of Criminal Procedure.
This omission should he corrected by this court pursuant to the power vested with it by section 364 of aforesaid Code, and the sentence appealed from is accordingly modified so that the defendant shall serve one day of imprisonment for each dollar of the fine which he fails to pay.

Affirmed.

Justices MacLeary, Wolf and del Toro concurred.